SHERRY RADACK                                                                     CHRISTOPHER A. PRINE
 CHIEF JUSTICE                                                                    CLERK OF THE COURT

TERRY JENNINGS                                                                   JANET WILLIAMS
EVELYN KEYES                                                                      CHIEF STAFF ATTORNEY
LAURA CARTER HIGLEY
JANE BLAND                                                                       PHONE: 713-274-2700
MICHAEL MASSENGALE                    Court of Appeals                           FAX:   713-755-8131
HARVEY BROWN
REBECA HUDDLE                          First District                             www.1stcoa.courts.state.tx.us
RUSSELL LLOYD                          301 Fannin Street
 JUSTICES
                                   Houston, Texas 77002-2066
                                               June 9, 2015

    Freddie Lee Walker
    TDCJ # 00457485
    Ellis Unit
    1697 FM 1980
    Huntsville, TX 77343


    RE:     Court of Appeals Number: 01-15-00361-CV
            Trial Court Case Number: D-1-GN-14-001926


    Style: Freddie Lee Walker v. Rissie Owens et al.

          We are forwarding the following via Lone Star Overnight (air bill tracking #
    9362955756):

            1. 2 Civil Docketing Statements

            2. September 2, 2014 Reporter’s Record (Hearing on Motion for Protective Order)



            Please sign the attached copy and return to show receipt.

                                                         Sincerely,




                                                         Christopher A. Prine, Clerk of the Court

                                                         By Cheryl Roberts, Deputy Clerk
SHERRY RADACK                                                                     CHRISTOPHER A. PRINE
 CHIEF JUSTICE                                                                    CLERK OF THE COURT

TERRY JENNINGS                                                                   JANET WILLIAMS
EVELYN KEYES                                                                      CHIEF STAFF ATTORNEY
LAURA CARTER HIGLEY
JANE BLAND                                                                       PHONE: 713-274-2700
MICHAEL MASSENGALE                    Court of Appeals                           FAX:   713-755-8131
HARVEY BROWN
REBECA HUDDLE                          First District                             www.1stcoa.courts.state.tx.us
RUSSELL LLOYD                          301 Fannin Street
 JUSTICES
                                   Houston, Texas 77002-2066
                                               June 9, 2015

    Freddie Lee Walker
    TDCJ # 00457485
    Ellis Unit
    1697 FM 1980
    Huntsville, TX 77343


    RE:     Court of Appeals Number: 01-15-00361-CV
            Trial Court Case Number: D-1-GN-14-001926


    Style: Freddie Lee Walker v. Rissie Owens et al.

          We are forwarding the following via Lone Star Overnight (air bill tracking #
    9362955756):

            3. 2 Civil Docketing Statements

            4. September 2, 2014 Reporter’s Record (Hearing on Motion for Protective Order)



            Please sign the attached copy and return to show receipt.

                                                         Sincerely,




                                                         Christopher A. Prine, Clerk of the Court

                                                         By Cheryl Roberts, Deputy Clerk


                                           RETURN RECEIPT


    Received by__________________________ Date Received_______________________